Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 10/5/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to a non-elected invention. Election was made without traverse.
Information Disclosure Statement
	The information disclosure statement filed 2/21/20 has been considered.
Oath/Declaration
	Oath/Declaration filed on 2/21/20 has been considered.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHEALY (U.S. Patent Publication No. 2016/0028367).
Referring to figures 14-36, SHEALY teaches semiconductor device, comprising: a first semiconductor layer (1420/1421) having a first surface and a second surface opposite the first surface (see figure 14);  
a first metal film (1441) on the first surface, an outer portion of the first surface beyond an outer periphery (portion 1412) of the first metal film being left uncovered by the first metal film;  
a semiconductor substrate (1410 (1412/1413)) having an inner region of a first thickness in a first direction orthogonal to the first surface and a peripheral region of a second thickness, greater than the first thickness, in the first direction, a portion of the first semiconductor layer being between the inner region and the first metal layer in the first direction, the peripheral region of the semiconductor substrate being below the outer portion of the first surface of the first semiconductor layer in the first direction (see figure 32);  and 
a second metal film (1446) contacting the semiconductor substrate (1413), the second metal film (1446) being below the inner region of the semiconductor substrate (1413) in the first direction and adjacent to the peripheral region of the semiconductor substrate in a second direction crossing the first direction (see figure 32). 

Regarding to claim 5, the first metal film (1441) and the peripheral region of the semiconductor substrate (1412) do not overlap along the first direction (see figure 32). 
Regarding to claims 8-9, the first metal film and the second metal film are formed of the same type of metal (see paragraphs# 56 109). 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4, 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEALY (U.S. Patent Publication No. 2016/0028367) as applied to claims 1-2, 5, 8-9 above in view of SATO et al. (U.S. Patent Publication No. 2019/0267774).
Referring to figures 14-36, SHEALY teaches semiconductor device, comprising: a first semiconductor layer (1420/1421) having a first surface and a second surface opposite the first surface (see figure 14);  
a first metal film (1441) on the first surface, an outer portion of the first surface beyond an outer periphery (portion 1412) of the first metal film being left uncovered by the first metal film;  
a semiconductor substrate (1410 (1412/1413)) having an inner region of a first thickness in a first direction orthogonal to the first surface and a peripheral region of a second thickness, greater than the first thickness, in the first direction, a portion of the first semiconductor layer being between the inner region and the first metal layer in the first direction, the peripheral region of the semiconductor substrate being below the outer portion of the first surface of the first semiconductor layer in the first direction (see figure 32);  and 
a second metal film (1446) contacting the semiconductor substrate (1413), the second metal film (1446) being below the inner region of the semiconductor substrate (1413) in the first direction and adjacent to the peripheral region of the semiconductor substrate in a second direction crossing the first direction (see figure 32). 
However, the reference does not clearly teach the first semiconductor layer and the semiconductor substrate have different impurity concentrations (in claim 6), the specific thickness of the substrate, metal film and the peripheral region width (in claims 3-4, 7, 10). 
SATO et al. teaches semiconductor device having a substrate (11) and a semiconductor layer (21/22).  It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize impurity concentrations, the specific thickness of the substrate, metal film and the peripheral region width, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- impurity concentrations, the specific thickness of the substrate, metal film and the peripheral region width), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- impurity concentrations, the specific thickness of the substrate, metal film and the peripheral region width) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to optimize the impurity concentrations, the specific thickness of the substrate, metal film and the peripheral region width in SHEALY as taught by SATO et al. because it would provide.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893